DETAILED ACTION 

The present application (Application No. 12/287,610) is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 March, 2021, has been entered.


Status of Claims

Claims 1, 8, 15, have been amended. Therefore, claims 1-20, are pending and addressed below.

 
Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 8-14, are directed to a method, and claims 1-7 and 15-20, are directed to a system, , therefore the claims are directed to statutory categories of invention. 
Step 2A- Prong 1: Claim 1 recites, in part, pre-storing identifications of preauthorization with their security associations that provide for mutual identification and authentication, a message provider entering commercial messages and selecting demographic data for each of the messages, creating a single message file with multiple messages for each of the pre-authorized users that satisfy the demographics data and downloading the single message file.
Claims 8 and 15 recite substantially similar subject matter and the same subsequent analysis should be applied thereto.
The limitations detailed above, as drafted, falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, wherein all the claim steps can be seen as being part of the abstract idea of providing targeted advertisements to a mobile terminal of a user.
Step 2A- Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of "a message server", "a global computer and communication network", "a mobile wireless device", "smart phones", "a display", "a touch screen", "a database server", "a user database", "preauthorized devices", "a message provider interface logic", "a memory", "a CPU", "a message database", "a first logic" and "a second logic" (and similarly in claims 8 and 15). The additional technical elements of "a message server", "a global computer and communication network", "a mobile wireless device", "smart phones", "a display", "a touch screen", "a database server", "a user database", "pre-authorized devices", "a message provider interface logic", "a memory", "a CPU", "a message database", "a first logic" and "a second logic" is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating, storing and displaying) , and “screen size’, such that these additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the additional functional limitations of receiving, storing and downloading are considered to be insignificant extra-solution activity and does not meaningfully limit the claim (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981)    (" [I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.
Accordingly, the additional elements detailed above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)),    (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)),    (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Step 2B: When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using "a message server", "a global computer and communication network", "a mobile wireless device", "smart phones", "a display", "a touch screen", "a database server", "a user database", "pre-authorized devices", "a message provider interface logic", "a memory", "a CPU", "a message database", "a first logic" and "a second logic" to perform the judicial exception amounts to no more than mere instructions to apply the exception using a generic computer component.
"Generic computer implementation" is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, F.3d , 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, "simply appending conventional steps specified at a high level of generality" to an abstract idea does not make that idea patentable (See Affinity Labs, F.3d , 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, "the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d.    1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one {See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea {See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle "cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment" {See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract {See Affinity Labs, F.3d , 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'1 Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc765 F.3d 1350, 1355 (Fed. Cir. 2014) .
Applicant herein only requires a general purpose computer (see Applicant paragraph 3, page 17 of the specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.

The dependent claims appear to merely limit the message itself (claims 4, 11), the constraints for delivering said message (claims 2, 5, 6, 9, 12, 13, 16, 17), and the resultant from providing said message (claims 3, 7, 10, 14, 18, 19, 20), and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. "PEG" Step 2B=No).
Claims 4 and 16-18 are dependent upon claims 1 and 15, respectively, and includes all of the limitations of claims 1 and 15. Therefore, claims 4 and 16-18 recites the same abstract idea of claims 1 and 15. The claim recites the additional limitations of "a logic", "a web interface", "a storage memory" and "a message tracking logic".
The additional elements are each functional generic computer components that perform the generic functions of processing, communicating, storing and displaying, all common to electronics and computer systems. Furthermore, under the 2019 "PEG", a conclusion that an additional element is insignificant extra-solution activity in Revised Step 2A should be re-evaluated in Step 2B. Here, the receiving, storing and downloading was considered to extra-solution activity in Revised Step 2A and thus is has been re-evaluated in Step 2B to determine if it is more than what is well-understood, routine and conventional activity in the field. 
Moreover, the Examiner notes that the July 2015 Update: Subject Matter Eligibility, §IV at page 7, and MPEP 2106.05(d)II, indicates that repetitive calculations, receiving, processing, and storing data, scanning or extracting document data, electronic recordkeeping, automating mental tasks, and receiving and transmitting data over a network such as the Internet are each generally recognized as well-understood, routine, and conventional activity when claimed generically.
Applicant's specification does not provide any indication that the claimed "a message server", "a global computer and communication network", "a mobile wireless device", "smart phones", "a display", "a touch screen", "a database server", "a user database", "preauthorized devices", "a message provider interface logic", "a memory", "a CPU", "a message database", "a first logic" and "a second logic" is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, OIP Techs and Versata court decisions indicate that receiving and transmitting over a network and storing and retrieving from a memory is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving, storing and downloading step is well-understood, routine and conventional activity is supported under Berkheimer Option 2. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. "PEG" Step 2B=No).
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vitenson et al. (US 2007/0116227) (hereinafter “Vitenson6227”), in view of Bayraktar et al. (US 2009/0265220) (hereinafter “Bayraktar5220”), and further in view of Ali et al. (US 2008/0249833) (hereinafter “Ali9833”).

Regarding claims 1, 8, Vitenson6227 discloses a mobile wireless advertising system, the system comprising: 
(a message server in a global communication network and a mobile wireless device of the type of smart phones with a display and a touch screen operating in a cellular wireless communication network). (see at least Vitenson6227, ¶5-10, 23-33, 40, 44, 55), user telephone of any type (e.g. mobile) as per ¶22 and telephones with suitable displays as per ¶9  (i.e. "smart phone with a display..." as claimed) (The Examiner understands that the disclosure of the mobile phones with display capabilities described by Vitenson6227, along with the content actually displayed on the mobile phone as per ¶5 (e.g. multimedia content including audio, image, video, etc.) constitutes understood mobile smart phone technology and functionality.);
(the message server having a database server, wherein the database server pre-stores in a user database (i) identifications of preauthorized wireless devices and (ii) mobile device user demographic data, wherein the mobile device user demographic data has been received into the message server from a mobile device user at the time of the mobile device user registering with the message server). (see at least Vitenson6227, ¶5, 25, 43), extracted demographic data is stored as profiles and referenced in the future and used for targeting of future ads as per (¶5) (i.e. "pre-stores" as claimed), advertisements stored in database associated with various keywords used in comparison of extracted data via voice recognition or other demographic data as per (¶25) (i.e. "pre-stores" as claimed), search for ads may be performed using extracted call data or in combination with other data (e.g. demographic data) as per (¶43) (i.e. "pre-stores" as claimed)) (The Examiner understands the end-user's agreement as per (¶5) and the disclosure in which ads are selected from database for delivery to phone end-users based on data indicating the personal interests and other characteristics of the end users as per [0023] and based on data including telephone numbers and other profile data as per (¶25, 43) generally satisfies the "pre-authorized wireless devices" limitation. The Examiner also understands the "registering" limitation is satisfied by at least (¶5, 33, 50 53).
(the message server having a message provider interface logic stored in a memory and operating in a CPU of the message server, wherein the interface logic being used by a message provider for entering commercial messages and for selecting demographic data applicable for each of the entered commercial messages, and the message server receiving and storing the commercial messages with their associated demographics data in a message database of the database server). (see at least Vitenson6227, ¶2, 25, 35, 43-44, 48-55, fig. 1A, "110", fig. 1B, "158/160/162"), ads are stored in database and delivered to user device via Internet communication network) (The Examiner understands the sponsors advertising to mobile users based on serving criteria and contracted ad delivery rates as per (¶50) and the advertisement database located as part of the server accessible via the Internet satisfies the limitations as currently written.);
(a first logic stored in the memory and operating in the CPU of the message server, wherein the first logic used by the message server on a periodic basis for creating a single message file with contained therein in the single message file, multiple messages, for each of the pre-authorized mobile device users, pre-stored in the database server, from pre-stored messages that satisfy the prestored demographic data, wherein each message in the message file has a preprogrammed criterion, wherein the preprogrammed criterion characterizes each of these messages, with at least the attributes of message types of visual, text, or aural, and a time duration of the message). (see at least Vitenson6227, ¶4, 11, 24, 28, 31-33, 35, 40, 43, 48, 50, 52), where the preprogrammed criterion is for use by the mobile device and 
(a second logic stored in the memory and operating in the CPU of the message server, wherein the second logic periodically is used for communicating wirelessly with mobile wireless devices that have been preauthorized in the user database and automatically downloading to each of the mobile devices, the single message file). (see at least Vitenson6227, ¶5-10, 23-33, 40, 44, 50, 55),  ads are stored in database and delivered to user device via Internet communication network in coordination with Telephone Advertising Application, user device authorized to receive advertising as per (¶33), ads are stored in database and delivered to user device via Internet communication network in coordination with Telephone Advertising Application, ads stored in the memory of the end user equipment as per (¶5), ads integrated as part of outgoing and incoming communication (e.g. as dial tones, ring tones, etc. as per (¶8-10). (The Examiner understands that as multiple ads (i.e. "multiple messages" as claimed) are distributed to the mobile phone as per (¶5, 30-31) et al., these "multiple messages" are delivered as part of one communication, and thus sent as a single "message file".
Furthermore, as a particular ad is selected from the memory of the phone equipment, a single "message from the message file" has been selected. Finally, the Examiner understands the various constraints described in at least (¶38, 50, 52) of Vitenson6227 satisfy the "preprogrammed criterion" as claimed. Thus, the limitations as currently written have been satisfied.
System comprising computing devices, processors, servers, memory, computer readable media, modules, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Vitenson6227, fig. 1A-1B, ¶21-32 (processor) (memory) (computer readable media).

Vitenson6227 does not explicitly disclose:
(a. the message server having a database server that pre-stores in a user database (i) identifications of pre-authorized wireless devices with their security associations that provide for mutual identification and authentication between the device and the message server).
However, Bayraktar5220 teaches a targeted telecommunications ad system in which a user database contains information on the user community who subscribes to the sponsored system and willing to receive advertisements during a telecommunications session. In addition, Bayraktar5220 implements an Authentication-Authorization-Accounting (AAA) database which contains information such as user-ids, telephone numbers and encrypted passwords to authorize and authenticate users receiving the service. (see at least Bayraktar5220, ¶66-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vitenson6227 to include specific security associations of pre-authorized devices that provide for mutual identification and authentication between the device and the message server. The rationale for combining in this manner is that both Vitenson6227 and Bayraktar5220 are directed towards delivering advertisement to mobile phone devices. Furthermore, the Examiner notes that Vitenson6227 already teaches that mobile users are deemed authorized to received advertisement according to the user database information as detailed above. As such, it would have been obvious for Vitenson6227 to implement the specific security teachings of Bayraktar5220 in its own authorization procedures, as the Examiner understands that implementing the security identification and authentication procedures is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D.

The above combination of Vitenson6227 and Bayraktar5220 does not explicitly disclose:
(and (iii) information reflective of a screen size for each preauthorized wireless device).
(wherein when a message type is visual, the stored information reflective of a screen size is used to structure a corresponding commercial message to a size of the screen of a corresponding pre-authorized wireless device).
 Vitenson6227 further discloses: Visual messages (see at least Vitenson6227and, ¶24, 40, 50, claim 11).
Ali9833 discloses: Method and a system for targeted advertising via mobile terminals (see at least Ali9833, abstract). An advertiser provides advertisements and advertising parameters. A database stores details of the mobile terminals and information about the users of these terminals. A mobile terminal is selected, based on the advertising parameters, details of the mobile terminals, and user -profile information. An advertisement is customized, based on the features of the selected mobile terminal, and sent to users at an appropriate time or at regular intervals, so that the users may view and respond to the advertisements. (see at least Ali9833, ¶13). Visual advertisements (see at least Ali9833, ¶24, 35, 43, 46, claim 1).
Processor 310 monitors details of mobile terminals like mobile terminal 108, which include the status and type of mobile terminal 108, its profile, user actions, location, and the like. (see at least Ali9833, ¶35).
A device profiler 312 customizes the advertisement based on the details of the mobile terminal to which the advertisement is sent. In an embodiment, customization of the advertisement may be performed dynamically. For example, advertisements sent to two different phone models are modified, based on screen size. In an embodiment, the preferences of the user of mobile terminal 108 may also be used to customize the advertisement. For example, the user of mobile terminal 108 may want an advertisement to be displayed at the top of the screen, while another user may want the advertisement to be displayed at the bottom of the screen, or at any other specific position on the mobile terminal. (see at least Ali9833, ¶37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the preauthorized wireless device in the combined  system of Vitenson6227 and Bayraktar5220, further in view of Ali9833, to include taking into consideration the screen size and other device capability when presenting a visual advertisement (visual commercial message) on the user device.
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this feature ensures proper and efficient delivery of advertisements to a user.

Regarding claims 2, 9, Vitenson6227 in view of Bayraktar5220 and Ali9833 discloses:  All the limitations of the corresponding parent claims (claim 1; and claim 8; respectively) as per the above rejection statements.
Vitenson6227 further discloses: (the message server sends message to the device that are specific to a geographic location of the device when the message server has the geographic location of the device). (see at least Vitenson6227, ¶5, 24, 31, 53-55), geographic location information obtained from telephone device users to provide relevant ads accordingly as per (¶53, 55).

Regarding claims 3, 10, 19, Vitenson6227 in view of Bayraktar5220 and Ali9833 discloses:  All the limitations of the corresponding parent claims (claims 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Vitenson6227 further discloses: (the message server via the wireless device interface receives a message exposure data file from the wireless device, based on which messages from the message file have been exposed to a device user, the message server compiles statistical message exposure data for the message provider). (see at least Vitenson6227, ¶5, 26, 43, 47, 50).

Regarding claims 4, 11, Vitenson6227 in view of Bayraktar5220 and Ali9833 discloses:  All the limitations of the corresponding parent claims (claim 1; and claim 8; respectively) as per the above rejection statements.
Vitenson6227 further discloses the message provider interface comprising: (a logic that selects via a web interface to the message server, a message format type from, audio, text, image, and flash animation, and provides a corresponding message file). (see at least Vitenson6227, ¶2, 4, 25, 35, 43-44, 48-55), fig. 1A, "110", fig. 1B, "158/160/162") (The Examiner understands the sponsors advertising to mobile users based on serving criteria (e.g.  (¶48) ad content, type of multimedia, geographical area for distribution) and the advertisements (i.e.    (¶5) ads in the form of audio, video, text, image, etc.) stored in the advertisement database located in the server accessible via the Internet satisfies the limitations as currently written.).

Regarding claims 5, 12, Vitenson6227 in view of Bayraktar5220 and Ali9833 discloses:  All the limitations of the corresponding parent claims (claims 1 and 4; and claim 8; respectively) as per the above rejection statements.
Vitenson6227 further discloses the message provider interface comprising: (the logic, in addition, selects the message delivery demographics, the number of message deliveries, and the time period of the delivery for exposing the message to the wireless device user during the use of the wireless device). (see at least Vitenson6227, ¶2, 4, 25, 35, 43-44, 48-55), fig. 1A, "110", fig. 1B, "158/160/162") (The Examiner understands the sponsors advertising to mobile users based on serving criteria (e.g.    (¶47-48) demographics, important dates, ad content, type of multimedia, geographical area for distribution, current plays, contracted rate), the frequency of play requirements (e.g.  (¶50) and the advertisements stored in the advertisement database located in the server accessible via the Internet satisfies the limitations as currently written.).

Regarding claims 6, 13, Vitenson6227 in view of Bayraktar5220 and Ali9833 discloses:  All the limitations of the corresponding parent claims (claim 1; and claim 8; respectively) as per the above rejection statements.
Vitenson6227 further discloses: (the message provider interface to the message server provides for the planning of an advertising campaign using the wireless mobile advertising system). (see at least Vitenson6227, ¶2, 25, 35, 43-44, 48-55), fig. 1A, "110", fig. 1B, "158/160/162) (The Examiner understands sponsors advertising to mobile users based on serving criteria and contracted ad delivery rates (as per (¶50) and the advertisement database located as part of the server accessible via the Internet satisfies the limitations as currently written.).

Regarding claims 7, 14, Vitenson6227 in view of Bayraktar5220 and Ali9833 discloses:  All the limitations of the corresponding parent claims (claims 1 and 6; and claims 8 and 13; respectively) as per the above rejection statements.
Vitenson6227 further discloses:
(a.    the message provider interface includes designing and activating an advertising campaign). (see at least Vitenson6227, ¶2, 25, 35, 43-44, 48-55), fig. 1A, "110", fig. 1B, "158/160/162) (The Examiner understands sponsors advertising to mobile users based on serving criteria and contracted ad delivery rates (as per (¶50) and the advertisement database located as part of the server accessible via the Internet satisfies the limitations as currently written.);
(b.    collecting status data for message exposure to wireless devices from the message server and refining the campaign by changing the message type, delivery method, demographics and delivery period). (see at least Vitenson6227, ¶5, 26, 43, 47, 50), exposure data as per (¶50), extracted data regarding ads delivered to telephone end users is stored and can be referenced and/or modified (e.g. updated) in the future and/or used for targeting of future ads) .

Regarding claim 15, Vitenson6227 discloses a mobile advertising system, the system comprising:  
Vitenson6227 further discloses:
 (a message server on a global computer network and a mobile wireless device of the type of a smart phone with a display and a touch screen operating in a cellular wireless communication network,) (see at least Vitenson6227, ¶5-10, 23-33, 40, 44, 55), user telephone of any type (e.g. mobile) as per [0022] and telephones with suitable displays as per (¶9) (i.e. "smart phone with a display..." as claimed) (The Examiner understands that the disclosure of the mobile phones with display capabilities described by Vitenson6227, along with the content actually displayed on the mobile phone as per (¶5) (e.g. multimedia content including audio, image, video, etc.) constitutes understood mobile smart phone technology and functionality.), the system comprising:
(the message server having a database server that pre-stores in a user database (i) identifications of pre-authorized wireless devices and (ii) wireless device-user demographic data). (see at least Vitenson6227, ¶5, 25, 43), extracted demographic data is stored as profiles and referenced in the future and used for targeting of future ads as per [0005]    (i.e. "pre-stores" as claimed), advertisements stored in database associated with various keywords used in comparison of extracted data via voice recognition or other demographic data as per (¶25) (i.e. "pre-stores" as claimed), search for ads may be performed using extracted call data or in combination with other data (e.g. demographic data) as per (¶43) (i.e. "pre-stores" as claimed)) (The Examiner understands the end-user's agreement as per (¶5) and the disclosure in which ads are selected from database for delivery to phone end-users based on data indicating the personal interests and other characteristics of the end users as per (¶23) and based on data including telephone numbers and other profile data as per (¶25, 43) generally satisfies the "preauthorized wireless devices" limitation.);
(the message server having an interface on a global computer network with a message provider, the message provider interface is used by the message provider to enter commercial messages with selected demographic data for the message server to receive and store such messages in a message database of the database server). (see at least Vitenson6227, ¶2, 25, 35, 43-44, 48-55), fig. 1A, "110", fig. 1B, "158/160/162), ads are stored in database and delivered to user device via Internet communication network) (The Examiner notes the underlined recitation is considered "optional language", as there is no actual step associated with the interface required by the claim. Furthermore, the Examiner understands the sponsors advertising to mobile users based on serving criteria and contracted ad delivery rates (as per (¶50) and the advertisement database located as part of the server accessible via the Internet satisfies the limitations as currently written.));
(the message server having a wireless interface with a preauthorized wireless device in the user database and the database server automatically on a periodic basis downloading a device-user demographic customized message file with multiple commercial messages to the wireless device, wherein each message in the message file has a preprogrammed criterion for use by the mobile wireless device, wherein the preprogrammed criterion characterizes each of these messages, with at least the attributes of message types of visual, text, or aural, and a time duration of the message). (see at least Vitenson6227, ¶5-10, 23-33, 40, 44, 50, 55), ads are stored in database and delivered to user device via Internet communication network in coordination with Telephone Advertising Application, user device authorized to receive advertising as per (¶33), ads are stored in database and delivered to user device via Internet communication network in coordination with Telephone Advertising Application, ads stored in the memory of the end user equipment as per [0005], ads integrated as part of outgoing and incoming communication (e.g. as dial tones, ring tones, etc. as per (¶8-10) (The Examiner understands that as multiple ads (i.e. "multiple messages" as claimed) are distributed to the mobile phone as per (¶5, 30-31) et al., these "multiple messages" are delivered as part of one communication, and thus sent as a single "message file". Furthermore, as a particular ad is selected from the memory of the phone equipment, a single "message from the message file" has been selected. Finally, the Examiner understands the various constraints described in at least (¶4, 11, 24,28, 31-33, 35, 40, 43, 48, 50, 52), Vitenson6227 satisfy the "preprogrammed criterion" and "attributes" as claimed. Thus, the limitations as currently written have been satisfied.));
(d. the wireless device having an inbound wireless data communication logic with a storage logic that receives and stores the message file, the message file has, audio, text, image, and flash format commercial messages from the message server). (see at least Vitenson6227, ¶5-10, 23-33, 40, 44, 55), ads are stored in database and delivered to user device via Internet communication network in coordination with Telephone Advertising Application, ads stored in the memory of the end user equipment as per [0005]);
(e. the wireless device having a logic that exposes the commercial messages from the message file, using the preprogrammed criterion for each message file, to a device-user before the user is able to use a feature of the wireless device). (see at least Vitenson6227, ¶5-10, 23-33, 40, 44, 55), ads presented to telephone user in various forms (e.g. visual, audio ringtone or dial tone, etc.) prior to the phone call (i.e. "before the user may use a function (e.g. making or connecting a phone call) of the wireless device" as claimed).
System comprising computing devices, processors, servers, memory, computer readable media, modules, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications (see at least Vitenson6227, fig. 1A-1B, ¶21-32 (processor) (memory) (computer readable media).

Vitenson6227 does not explicitly disclose: (a. the message server having a database server that pre-stores in a user database (i) identifications of pre-authorized wireless devices with their security associations that provide for mutual identification and authentication between the device and the message server and (ii) wireless device-user demographic data). However, Bayraktar5220 teaches a targeted telecommunications ad system in which a user database contains information on the user community who subscribes to the sponsored system and willing to receive advertisements during a telecommunications session. In addition, Bayraktar5220 implements an Authentication-Authorization-Accounting (AAA) database which contains information such as user-ids, telephone numbers and encrypted passwords to authorize and authenticate users receiving the service. (see at least Bayraktar5220, ¶66-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vitenson6227 to include specific security associations of pre-authorized devices that provide for mutual identification and authentication between the device and the message server. The rationale for combining in this manner is that both Vitenson6227 and Bayraktar5220 are directed towards delivering advertisement to mobile phone devices. Furthermore, the Examiner notes that Vitenson6227 already teaches that mobile users are deemed authorized to received advertisement according to the user database information as detailed above. As such, it would have been obvious for Vitenson6227 to implement the specific security teachings of Bayraktar5220 in its own authorization procedures, as the Examiner understands that implementing the security identification and authentication procedures is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D.

The above combination of Vitenson6227 and Bayraktar5220 does not explicitly disclose:
(and (iii) information reflective of a screen size for each preauthorized wireless device).
(wherein when a message type is visual, the stored information reflective of a screen size is used to structure a corresponding commercial message to a size of the screen of a corresponding pre-authorized wireless device).
Vitenson6227 further discloses: Visual messages (see at least Vitenson6227and, ¶24, 40, 50, claim 11).
Ali9833 discloses: Method and a system for targeted advertising via mobile terminals (see at least Ali9833, abstract). An advertiser provides advertisements and advertising parameters. A database stores details of the mobile terminals and information about the users of these terminals. A mobile terminal is selected, based on the advertising parameters, details of the mobile terminals, and user -profile information. An advertisement is customized, based on the features of the selected mobile terminal, and sent to users at an appropriate time or at regular intervals, so that the users may view and respond to the advertisements. (see at least Ali9833, ¶13). Visual advertisements (see at least Ali9833, ¶24, 35, 43, 46, claim 1).
Processor 310 monitors details of mobile terminals like mobile terminal 108, which include the status and type of mobile terminal 108, its profile, user actions, location, and the like. (see at least Ali9833, ¶35).
A device profiler 312 customizes the advertisement based on the details of the mobile terminal to which the advertisement is sent. In an embodiment, customization of the advertisement may be performed dynamically. For example, advertisements sent to two different phone models are modified, based on screen size. In an embodiment, the preferences of the user of mobile terminal 108 may also be used to customize the advertisement. For example, the user of mobile terminal 108 may want an advertisement to be displayed at the top of the screen, while another user may want the advertisement to be displayed at the bottom of the screen, or at any other specific position on the mobile terminal. (see at least Ali9833, ¶37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the preauthorized wireless device in the combined  system of Vitenson6227 and Bayraktar5220, further in view of Ali9833, to include taking into consideration the screen size and other device capability when presenting a visual advertisement (visual commercial message) on the user device. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this feature ensures proper and efficient delivery of advertisements to a user.

Regarding claim 17, Vitenson6227 in view of Bayraktar5220 and Ali9833 discloses: All the limitations of the corresponding parent claims (claim 15) as per the above rejection statements.
Vitenson6227 further discloses: (the device having a logic that determines initiation of the device use, selects one or more of commercial messages according to a preprogrammed criterion from the message data file in a storage memory of the device, and exposing the selected messages to the device user). (see at least Vitenson6227, ¶5-10, 23-33, 40, 44, 55).

Regarding claim 18, Vitenson6227 in view of Bayraktar5220 and Ali9833 discloses: All the limitations of the corresponding parent claims (claim 15) as per the above rejection statements.
Vitenson6227 further discloses: (the device having a message tracking logic that tracks which messages from the message file have been exposed, number of times they have been exposed, and periodically sends an account record to the message server) (see at least Vitenson6227, ¶5, 26, 43, 47-48, 50), ad exposure data as per (¶50).

Regarding claim 20, Vitenson6227 in view of Bayraktar5220 and Ali9833 discloses: All the limitations of the corresponding parent claims (claim 15) as per the above rejection statements.
Vitenson6227 further discloses: (the communication use cost of the device is discounted in return for being exposed commercial messages during the device use). (¶5, 50), user's billing statement adjusted based on ads accepted by user).


Claim 16, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vitenson et al. (US 2007/0116227) (hereinafter “Vitenson6227”), in view of Bayraktar et al. (US 2009/0265220) (hereinafter “Bayraktar5220”), further in view of Ali et al. (US 2008/0249833) (hereinafter “Ali9833”), and further in view of Wang (US 2009/0006199) (hereinafter “Wang6199”).

Regarding claim 16, Vitenson6227 in view of Bayraktar5220 and Ali9833 discloses: All the limitations of the corresponding parent claims (claim 15) as per the above rejection statements.
Vitenson6227 further discloses: (the device has a logic that integrates the commercial messages from the stored memory of the device into an incoming and outgoing communication to and from the user). (see at least Vitenson6227, ¶5-10, 23-33, 40, 44, 55), ads integrated as part of outgoing and incoming communication (e.g. as dial tones, ring tones, etc. as per (¶8, 10). 
Vitenson6227 does not explicitly disclose: (the number of messages so integrated in a single communication being limited in number and duration not to exceed a threshold).
However, Vitenson6227 does teach serving advertisements according to various criteria and tracking such criteria including current plays and a contracted rate for ad delivery (see at least Vitenson6227, ¶48, 50). In addition, Vitenson6227 delivers some ads according to a time constraint. For example, an end-user may be presented with a shortened ad (e.g. a 4-second ad) and the user may be provided with an option to request a more detailed version of the ad (e.g. 30-second ad) be presented  (see at least Vitenson6227, ¶12). It is therefore implicit in Vitenson6227 that ad duration specifications (e.g. a 4-second ad) are encompassed in the contracted rate for ad delivery. 
In addition, Wang6199 discloses: On the other hand, if the system has completed transmitting an advertisement and the terminal 16a is still active, then the system may either transmit another advertisement or terminate the connection 22 to the terminal 16a, depending on how the system is configured and/or based on the terminal's advertising profile 80. (see at least Wang6199, ¶28). Therefore the feature of a terminal's advertising profile 80 taught by Wang6199 may comprise requirements of a number of ads to transmit during a communication session. (the number of messages so integrated in a single communication being limited in number not to exceed a threshold )(applying a threshold limit to messages integrated in the mobile communication). 
Per above, the combined system of Vitenson6227, Bayraktar5220 and Ali9833 teaches a “base” method for delivering targeted advertising via mobile terminals comprising threshold limits such as time duration threshold; and Wang6199 teaches a “comparable” method for delivering targeted advertising via mobile terminals comprising threshold limits, which offers the improvement of further implementing functionality for limiting the number of advertisements delivered to a user device during one communication session.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Vitenson6227, Bayraktar5220 and Ali9833; with Wang6199; to further include limits to the number of advertisements delivered to a user device during one communication session. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (limiting the number of advertisements delivered to a user device during one communication session) to improve a similar method delivering targeted advertising via mobile terminals comprising threshold limits, in the same way. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since the additional limit further ensures that the recipient is not abused with overexposure to ads.


Response to Arguments

Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.

35 U.S.C. 101 
Applicant's arguments regarding 35 U.S.C. 101 are not persuasive. The rejection is maintained. Arguments are moot in view new grounds of rejections above according to 2019 PEG.
The amended limitations merely teaches gathering additional data (e.g., device data) to be used as the basis for targeting.

35 U.S.C. 102/103
Applicant's arguments regarding 35 U.S.C. 102/103 rejections, are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above.
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681